Title: To James Madison from P. D. Cailleau Lafontaine, [ca. 8 December] 1813
From: Lafontaine, P. D. Cailleau
To: Madison, James


        
          [ca. 8 December 1813]
        
        The petition of P. D. Cailleau Lafontaine, Judge of the Parish of Natchitoches, State of Louisiana, in the name and at the request of the Police Jury of Said Parish, humbly shewth, that the inhabitants of this Parish, labour under numerous Grievances, from the establishment of the United indian factory in the village of Natchitoches, & the residence of the Agent in the same place. We therefore pray your Excellency to cause said factory & agency to be removed to some other place better suited to the object of such establishments.
        
        Parties of indians going to & returning from the aforesaid factory & Agency & commonly under the pretence of trading thereto, plunder the crops of the inhabitants, Kill their Stock for their own use, burn their fences, & when in the village are continually furnished with liquor, in a clandestine manner, by persons unknown, in spite of the vigilance of the civil authorities, and they abandon them-Selves in the Streets to the most Shocking and Scandalous excesses of intoxication. At night, in that situation, they flock in crowds, obstructing the passages, shouting and hollowing in such a manner as to disturb the peaceful repose of the inhabitants, and terrify their wives and Children. In a word it is impossible to an idea of such disorders, Without having been an eye-witness thereof.
        Three years have not elapsed Since the murder of a respectable citizen of the United-States, took place, in the vicinity of this village, by a party of Indians. The crime has been unpunished. In June last, the family of Mr Malige, would have been murdered by a party of drunken Indians, within Shot of fort Claiborne, had it not been for the vigilance of the Commander, the worthy Captain Ovorton.
        A few days previous, an Indian had fired in open day, and on the public Square, at James Smith, a merchant of this place. Chance preserved him.
        It is difficult to imagine the reason which induced the establishment of the factory within this village. Had the Executive in view to Settle it in the neighbourhood of the indian Nations to preserve a Salutary influence over them? The Nations over whom it may be serviceable to the United-States to maintain an influence, are 60 or 50 leagues distant from the factory. Even they them-Selves complain of the great distance they are compelled to travel when they have occasion to travel to the place of trade: & when called in Council by the Agent, they come with reluctance. Would it not be of equal advantage to the United-States, to place the factory 30 or forty leagues above the village of Natchitoches, on Red-river; & would not the factory there place[d], be of immense Service to the friendly Indians, such as the Caddoes, whose vicinity would enable them to effect a Speedy sale of their peltry.
        Behind the plantations, are, at any time, to be found small parties of vagabond Indians, who come from Mobile. These free-booters are to be found, thro’ the whole year encamped over or near the fields of the industrious planters, they pilfer their corn, potatoes and every other produce, and when they happen to get a Skin, repair to the factory, which by an exchange, affords them the means of obtaining liquor, they get intoxicated, and when so, the poor planter is insulted: Happy some times not to be turned out of his own house.
        I do not perceive the importance of the continuance of the Indian Factory within this village. What I can Say is, that it is highly prejudicial to the inhabitants, who are under a continual fear of the most fatal

consequences, which have been averted till the present day only by the hand of Divine Providence.
        One Single observation is left. The factory has been built on ground belonging to the Roman Catholic Congregation of this Parish, together with the woods thereon. This Spot is intended for a Court-House. The Congregation have never received a pecuniary compensation & will never accept of any from Congress.
        Your petitionner prays that your Excellency will take the above grievances into consideration, and cause the said Factory to be removed to the frontier of the State; & if so, that the house now occupied by the factory, may be delivered to the Congregation aforesaid, as a proper compensation and your petitionner, as in duty bound will ever pray
        
          P. D. Cailleau Lafontaine
          Judge of the Parish of Natchitoches
        
      